PER CURIAM
Plaintiff was injured in a work-related accident caused by an electrically defective machine manufactured by Equipments Denis, Inc. He reached a settlement of his workers’ compensation claim with his employer, Howard-Cooper Corporation, and brings this third-party strict liability action against Equipments Denis.
Plaintiff obtained a jury verdict for economic damages of $398,978.10 and noneconomic damages of $750,000. The trial court reduced the judgment by the amount of the workers’ compensation settlement. It further reduced the award of noneconomic damages by $250,000 pursuant to ORS 18.560(1), which limits the award of noneconomic damages to $500,000, “except for claims subject to ORS 30.260 to 30.300 and claims subject to ORS chapter 656.” On appeal, plaintiff contends that the trial court erred in applying the damage cap to this claim. We have already held, in Tenold v. Weyerhaeuser Co., 127 Or App 511, 873 P2d 413 (1994), that the noneconomic damage cap imposed by ORS 18.560(1) is unconstitutional. We therefore remand this action to the trial court to enter a judgment for the amount of the jury verdict less the amount of the settlement with Howard-Cooper Corporation.
Reversed and remanded with instructions to enter judgment for the amount awarded by the jury verdict less the amount of settlement with Howard-Cooper Corporation.